Citation Nr: 0516027	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  05-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for posterior fossa 
cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to January 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claims.


REMAND

Review of the veteran's claim at this time would be 
premature.  He was scheduled to appear at a Board hearing on 
June 16, 2005, in Washington, DC.  In a letter received on 
May 27, 2005, he indicated he could not appear for the 
scheduled hearing due to a lack of authorized leave from work 
and requested a videoconference hearing be scheduled to be 
held at the Seattle, Washington, RO.  This motion was timely, 
and good cause was shown.  See 38 C.F.R. § 20.704(c) (2004).  
To accord the veteran due process, he should be scheduled for 
an appropriate Board hearing.  See 38 C.F.R. § 20.700 (2004). 

Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the veteran for a 
videoconference hearing at the Seattle 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



